Citation Nr: 0933766	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a spinal disability 
of the back and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 
1984.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2007, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, for additional development.  The 
case is now before the Board for final appellate 
consideration.

The issue of service connection for a bilateral shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran 
incurred a spinal disability of the back and neck during 
active duty, nor may it be so presumed.


CONCLUSION OF LAW

Service connection for a spinal disability of the back and 
neck is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2002 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The appellant was afforded a VA medical examination 
in October 2008.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In this regard, the Board is aware that in March 2009 
correspondence the Veteran requested that VA obtain medical 
records from Womack Army Hospital and the dispensary that 
served his unit.  However, the Veteran did not specify the 
dates of treatment or whether the treatment was inpatient or 
outpatient, or offer any information with which VA could 
obtain additional records.  "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Moreover, the VA examiner who conducted an examination in 
October 2008 took into account the Veteran's detailed service 
personnel records, which showed that at separation he was a 
physically fit soldier performing his duties at top 
performance.  The Veteran's high level of success indicates 
that at separation he had no chronic health problems.  Thus, 
even if there were some additional inservice Womack or 
emergency room records, they would not raise a reasonable 
possibility of substantiating the Veteran's claim.  The Board 
also observes that the Veteran noted that the "St. Louis 
Records Center" told him that his medical records were lost 
and/or destroyed.  If these medical records are lost or 
destroyed, VA would also be unable to obtain them.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that service connection for a spinal 
disability of the neck and back is warranted on the basis 
that he was treated for back pain during service; that he 
made in excess of 200 parachute jumps while on active duty; 
and that he has had back and neck pain since that time.  He 
argues that he already had a neck condition, due to service, 
at the time of the post-service 1989 motor vehicle accident 
(MVA).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a spinal 
disability of the back and neck.

The Veteran's service treatment records show treatment for 
back pain in March 1973, secondary to trauma to the back two 
months earlier.  Examination revealed mild pain, but no 
tenderness.  Records also show treatment for neck pain in 
April 1975, with negative X-rays.  On a March 1983 periodic 
report of medical history, the Veteran denied recurrent back 
pain; bone, joint or other deformity; and arthritis, 
rheumatism or bursitis.  The report of the Veteran's July 
1984 separation medical examination provides that the 
Veteran's spine and musculoskeletal system were normal on 
clinical evaluation, and identifies no pertinent defects or 
diagnoses.  

The Board finds that the Veteran's service treatment records 
are evidence against the claim, since they do not show any 
spinal complaints, symptoms, findings or diagnoses at 
separation.

Post-service medical records include no evidence of arthritis 
within one year of separation from service.  Thus, service 
connection on presumptive basis not warranted.  38 C.F.R. §§ 
3.307, 3.309.

The Veteran contends that he was treated for a back 
disability at the VA Medical Center (VAMC) in Fayetteville, 
North Carolina, in May 1985.  However, treatment records from 
this source do not show such treatment.  

VA medical records dated in April 1989 show that the car the 
Veteran was driving was rear-ended.  The Veteran complained 
of pain in the neck in the interscapular area with pain 
radiating down the left arm which was numb at first, and 
paresthesia in the right hand with no pain.  The Veteran was 
admitted as an inpatient.  X-rays and a CT scan of the 
cervical spine showed some straightening of the lordotic 
curve, no evidence of any fracture, and degenerative disc 
space disease at C5-6 and C6-7.  The Veteran denied any 
previous neck problems.  At discharge, the final diagnosis 
was acute whiplash injury to neck.  

The Board finds that the Veteran's denial of any prior neck 
problem is probative evidence against his claim, since the 
Veteran offered it while seeking medical treatment.  

VA treatment records dated during the appeal period show 
complaints of neck pain.  The report of an April 2007 VA X-
ray of the Veteran's cervical spine has a clinical history of 
neck pain, likely due to arthritis from prior military 
experience parachuting.  The impression was disc space 
narrowing and spondylosis present at the C4-5, C5-6 and C6-7 
spaces.  

The report of an October 2008 VA examination of the spine 
provides that the Veteran's claims file and medical records 
were reviewed.  It reviews the Veteran's service treatment 
records, post-service medical records, and the Veteran's 
current symptoms.  The results of current physical 
examination are set forth in detail.  X-rays of the Veteran's 
cervical, thoracic and lumbar spine resulted in impressions 
of cervical spondylosis, normal thoracic spine series and 
normal lumbar spine series.  An MRI of the cervical spine 
resulted in a pertinent impression of generalized cervical 
disc disease/hypertrophic spondylosis sparing only the C7-1 
disc level.  

The final diagnosis was age-related degenerative joint 
disease/degenerative disc disease of the cervical spine and 
lumbar spine with a significant aggravation from a post-
military service motor vehicle accident with stenosis - rule 
out radiculopathy.  The examiner commented that the Veteran's 
present spine condition was not due to cervical or lumbar 
spine injuries suffered on parachute drops.  The examiner 
explained that there was no evidence of any significant 
injuries to the Veteran's cervical spine or lumbar spine and 
in fact, as per the multiple references to his activities 
written in 1983, one had the picture of a physically fit 
Veteran.  The examiner acknowledged that in 1989 the Veteran 
was noted to have cervical spine degenerative joint disease.  
He explained that such a degree of degenerative disc 
disease/degenerative joint disease was present in the 
majority of cervical spines of the Veteran's age at that 
time.  In the Veteran's case, the changes were diffuse and 
mild, suggesting no correlation with parachute events many 
years before which would have caused localized and severe 
changes.  

The Board finds that the opinion in the October 2008 report 
outweighs the opinion in the April 2007 X-ray report.  The 
April 2007 report does not explain the basis for the positive 
nexus opinion, or suggest that it was based on a review of 
any past medical records.  This fact lessens the probative 
weight of the opinion.  

By contrast, the October 2008 medical opinion is based on a 
review of the Veteran's complete claims file, including the 
April 2007 X-ray report in favor of the Veteran's claim.  
Thus, the October 2008 medical opinion takes into account all 
the medical evidence for and against the Veteran's claim.  
The October 2008 medical opinion also refers to general 
medical expertise and knowledge.  It is additionally 
supported with references to past physical findings set forth 
in the medical record.  This fact is particularly important, 
in the Board's judgment, as the references make for a more 
convincing rationale.

The Veteran's representative asserts that the Veteran was in 
combat, as shown by his receipt of the Bronze Star Medal.  In 
this regard, if a Veteran engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in service, such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  

In this case, however, a Bronze Star Medal without a "V" 
device for valor does not reflect combat.  Regardless, the 
determinative issue is not whether the Veteran ever injured 
himself as a paratrooper.  Rather, the issue is whether any 
such injuries resulted in the Veteran's current back and neck 
conditions.  As noted above, in the October 2008 medical 
opinion, the VA examiner took into account the Veteran's 
inservice history and determined that they did not.

The Veteran contends that the symptoms of his spinal 
disability of the back and neck have continued since active 
duty.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity 
of his spinal symptoms since service, his opinions are 
outweighed by the competent medical evidence.  Simply stated, 
the Board finds that the post-service medical records 
(containing a medical opinion that Veteran's spinal 
disability of the back and neck is not related to his 
service) outweigh the Veteran's contentions.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a spinal disability of 
the back and neck.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Entitlement to service connection for a spinal disability of 
the back and neck is denied.


REMAND

Based on a preliminary review of the evidence, the Board 
finds that the claim for service connection for a bilateral 
shoulder disability requires additional development.  

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, one factor 
for consideration is whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to this factor, the Court has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the present case, the Veteran has presented detailed and 
credible written testimony that he incurred a bilateral 
shoulder condition due to injuries he had as a paratrooper, 
and that observable symptoms such as bilateral shoulder pain 
began during active duty and have continued since that time.  

The record contains evidence indicating that he has a 
bilateral shoulder condition that may be the result of his 
service.  The report of an April 2007 VA X-ray of the 
Veteran's bilateral shoulders includes the opinion that he 
had bilateral shoulder pain, likely due to arthritis from 
prior military experience parachuting.  The impression was 
degenerative changes seen at both the right and left 
acromioclavicular joint.  

Overall, this opinion "indicates" that there "may" be a 
nexus between the Veteran's service and his current bilateral 
shoulder condition.  McLendon, supra. 

In light of the foregoing, a VA examination is warranted to 
determine the relationship between the Veteran's service and 
his current bilateral shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any bilateral shoulder 
condition that may be present.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
Veteran's military and medical history 
(including that set forth above), and the 
results of the clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current 
shoulder condition is related to injuries 
the Veteran asserts he incurred while 
serving as a paratrooper.  A complete 
rationale for all opinions expressed must 
be provided.  

2.  Then, readjudicate the issue of 
entitlement to service connection for a 
bilateral shoulder disability.  If any 
part of the decision is adverse to the 
Veteran, he and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


